DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3-5, 7-10, 12-14, 16-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … analyzing the trained machine learning model to identify features not used in the trained machine learning model and information overhead therein, wherein the information overhead is utilized in part for the training; removing training information that is not relevant to runtime, including the features not used in the trained machine learning model and the information overhead in the machine learning model; and providing the machine learning model for runtime use for identifying the features in the monitored traffic, with the removed information overhead from the machine learning model…in combination and relationship with the rest of claim as being claimed in claims 1, 10, 19.
Therefore, claims 3-5, 7-9, 12-14, 16-18, 20 are allowable as being dependent upon independent claims 1, 10, 19.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to systems/methods for a Machine Learning (ML) model abstraction layer for runtime efficiency.

Scherman et al (Pub. No. US 2020/0213325); “Securing Network-Based Compute Resources Using Tags”;
-Teaches network data analyzer may train a machine learning algorithm to generate a classification model…using one or more identified patterns of network data packets…see par. 39-40.


Brownlee et al (Pub. No. US 2020/0202493); “Apparatus and Method for Efficient Distributed Denoising of a Graphics Frame”;
-Teaches during a supervised learning training process for a neural network, the output produced by the network in response to the input representing an instance in a training data…see par. 204-205.


Jindal et al (Pub. No. US 2019/0303475); “Learning Optimizer for Shared Cloud”;
-Teaches traces are fed to the workload analyzer component which reconciles the compile-time and runtime statistics…see par. 129.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499